GuarantyFederal BANCSHARES, INC Exhibit 99.1 For Immediate Release Strength. Growth. Vision. Contacts: Shaun A. Burke, President & CEO NASDAQ:GFED Guaranty Bank www.gbankmo.com 1341 W. Battlefield Springfield, MO 65807 417-520-4333 GUARANTY FEDERAL BANCSHARES, INC. ANNOUNCES FIRST QUARTER 2 SPRINGFIELD, MO – (April 25, 2008) – Guaranty Federal Bancshares, Inc., (NASDAQ:GFED), the holding company (the “Company”) for Guaranty Bank, today announces the following results for its quarter ended March 31, 2008: First Quarter 2008 Financial Results · Total assets increased $65.7 million, or 12%, from December 31, 2007 · Total net loans increased $15.6 million, or 3%, from December 31, 2007 · Total investments increased $49.5 million, or 255% from December 31, 2007 · Total deposits increased $12.9 million, or 3%, from December 31, 2007 · Book value per share increased to $16.41 as compared to 16.37 at December 31, 2007 · Diluted earnings per share was $.23 for the quarter The
